                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

LARRY JOHN HODGE,                                         )
                                                          )
                  Plaintiff,                              )
                                                          )
         v.                                               )        No. 20-00614-CV-W-DPR-SSA
                                                          )
KILOLO KIJAKAZI,                                          )
Acting Commissioner of Social Security,1                  )
                                                          )
                  Defendant.                              )

                                                     ORDER

         Before the Court is Plaintiff Larry John Hodge’s Motion for Attorney Fees. (Doc. 24.)

Pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, the parties agree Plaintiff

should be awarded attorney fees in the amount of $7,250.00. (Doc. 25.) Upon review, the Court finds

that Plaintiff is entitled to an award of attorney fees under the EAJA, and the amount requested is

reasonable. Also, per Plaintiff’s Affidavit (doc. 24-1), the award may be made payable to Cathleen A.

Shine. Accordingly, it is

         ORDERED, Plaintiff’s Motion for Attorney Fees (doc. 24) is GRANTED per the parties’

agreement; and it is further

         ORDERED, Plaintiff is awarded $7,250.00 in attorney fees to be paid by the Social Security

Administration, subject to offset to satisfy any pre-existing debt Plaintiff may owe to the United States.

Astrue v. Ratliff, 560 U.S. 586 (2010).

         IT IS SO ORDERED.

                                                               /s/ David P. Rush
                                                               DAVID P. RUSH
                                                               UNITED STATES MAGISTRATE JUDGE
DATE: July 27, 2021

1
  Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed. R. Civ. P.
25(d)(1), Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. By reason of the last sentence
of 42 U.S.C. § 405(g), no further action need be taken.



              Case 4:20-cv-00614-DPR Document 26 Filed 07/27/21 Page 1 of 1
